Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-9, 12-21 and 24-30 are allowed.
The invention is directed to methods, systems, and devices for wireless communications operating within a frame-based equipment communications system, where a frame may include a channel occupancy time period and a minimum idle period, initiating device may be configured to initiate autonomous uplink where the idle periods for different initiating devices may occur at different times. Each of the independent claims 1, 13, 25 and 28 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for wireless communication, comprising: determining a base station frame timing for communication initiated by a base station over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames and a starting time of the plurality of base station-initiated frames, wherein the plurality of base station- initiated frames comprise respective idle periods; determining a device frame timing for communicating as an initiator device over the channel, the device frame timing defining a duration of each of a plurality of device transmitting the uplink transmission to the base station within the first device- initiated frame based at least in part on the LBT procedure, wherein the uplink transmission at least partially overlaps in time with one of the respective idle periods.
	Regarding claim 13, A method for wireless communication, comprising: determining a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames and a starting time of the plurality of base station-initiated frames, wherein each of the plurality of base station-initiated frames comprises a respective idle period; configuring the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each of a plurality of device-initiated frames and an offset of the plurality of device-initiated frames relative to the plurality of base station-initiated frames, and communicating with at least one of the plurality of devices based at least in part on the respective device frame timings, wherein the communicating comprises receiving an uplink transmission over a set of resources that at least partially overlaps in time with an idle period of a first base station-initiated frame of the plurality of base station-initiated frames.
Regarding claim 25, An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory transmit the uplink transmission to the base station within the first device-initiated frame based at least in part on the LBT procedure, wherein the uplink transmission at least partially overlaps in time with one of the respective idle periods.
Regarding claim 28, An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a base station frame timing for communicating with a plurality of devices over a channel, the base station frame timing defining a duration of each of a plurality of base station-initiated frames and a starting time of the plurality of base station-initiated frames, wherein each of the plurality of base station-initiated frames comprises a respective idle period; configure the plurality of devices with respective device frame timings for operation as initiator devices over the channel, each device frame timing defining a duration of each the communicating comprises receiving an uplink transmission over a set of resources that at least partially overlaps in time with an idle period of a first base station-initiated frame of the plurality of base station-initiated frames.
	Therefore, the independent claims 1, 13, 25 and 28 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Harada et al. (US 2020/0305199 A1) discloses a method for setting an unlicensed band on the LTE system, it is considered that each of UL transmission and DL transmission is controlled, by applying LBT as the interference control function to gain efficient and fair coexistence with another system and another operator.
Claims 2-9, 12 and 14-21, 24 and 26-27 and 29-30 are allowed since they depend on claims 1, 9 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/9/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473